          Case 1:13-cr-00271-LTS Document 1024 Filed 11/19/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 13-CR-271-LTS

ALSHAQUEN NERO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Alshaquen Nero’s pro se letter dated

November 9, 2020 (Docket Entry No. 1023), which requests that the Court address with the

utmost urgency his motion for a reduction in sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), in

light of his “life threatening . . . ongoing stomach ailments.” On November 2, 2020, the Court

denied Mr. Nero’s motion for a reduction in sentence, in part because it appeared from his

medical records concerning his stomach condition—for which Mr. Nero was briefly hospitalized

in July—that Mr. Nero recently reported that he was feeling “90% better,” that he had

“recovered from his illness” from July, and that a consultation with a General Surgeon had been

“ordered to determine [Mr. Nero’s] need for follow-up colonoscopy.” (Docket Entry No. 1007

at 4-5.) In Mr. Nero’s November 9, 2020, letter, he attaches a report from his cellmate, dated

October 29, 2020, reporting that Mr. Nero still suffers from “stomach pains, throwing up,” and

sometimes defecates blood, and that when Mr. Nero submits sick call slips to officials at his

facility, it sometimes “takes week” before he can see a doctor. Mr. Nero also attaches a

pathology report from his hospitalization in July, reflecting a diagnosis of “[f]ocal active colitis,”

which was previously submitted to the Court by the Government in its opposition to Mr. Nero’s

motion. (See Docket Entry No. 1003-2.)


NERO - ORD RE NOV 9 LTR.DOCX                               VERSION NOVEMBER 19, 2020                 1
         Case 1:13-cr-00271-LTS Document 1024 Filed 11/19/20 Page 2 of 3




               The Court construes Mr. Nero’s November 9, 2020, letter as a motion for

reconsideration of the Court’s November 2, 2020, order denying his motion for a reduction in

sentence. The Government is directed to file a response to Mr. Nero’s letter, which should

include any more recent BOP medical records concerning Mr. Nero’s stomach illness, his colitis

diagnosis and treatment, and any follow-up procedures performed, by December 3, 2020. The

Government may also include in its response any additional information from medical personnel

concerning monitoring and care of Mr. Nero’s condition as the Government believes would be

helpful to the Court. A complete, unredacted courtesy copy of the Government’s response must

be provided to Mr. Nero and emailed to Chambers via SwainNYSDCorresp@nysd.uscourts.gov.

               As Mr. Nero’s letter attaches sensitive medical records, and the addresses and

phone numbers of non-parties, the Court will direct the Clerk of Court to file it under seal, and

will file a redacted version of the letter publicly on the docket. An unredacted copy of the letter

will be provided to the Government. The Government may file under seal any medical records

that are included in its response, and sensitive medical information may be redacted from the

response that is filed on ECF. The unredacted originals must be filed with the Clerk’s Office

with a copy of this Order. Chambers will mail a copy of this order to Mr. Nero.

               The Clerk of Court is respectfully directed to place Docket Entry No. 1023 under

seal.


        SO ORDERED.

Dated: New York, New York
       November 19, 2020

                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge
Copy mailed to:


NERO - ORD RE NOV 9 LTR.DOCX                      VERSION NOVEMBER 19, 2020                           2
        Case 1:13-cr-00271-LTS Document 1024 Filed 11/19/20 Page 3 of 3




Alshaquen Nero
Reg. No. 05861-748
USP Canaan
U.S. Penitentiary
Smart Communications
P.O. Box 30
Pinellas Park, FL 33781




NERO - ORD RE NOV 9 LTR.DOCX           VERSION NOVEMBER 19, 2020          3
